DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 05/04/2022. Claims 1-16 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 are drawn to a method for coding an aspect of a patient encounter performed by an electronic computing system, which is within the four statutory categories (i.e. process). Claims 8-13 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 14-16 are drawn to a non-transitory medium, which is within the four statutory categories (i.e. manufacture).  
Step 2A, Prong 1:
	Claims 1, 8 and 14 recite “receiving a medical finding identifying medical information related to a patient…; identifying an internal medical code of an internal medical terminology that relates to the medical finding…; retrieving two or more alternative data items from an expansion table associated with the internal medical code…; in response to selecting a selectable expansion table, selecting a standardized external medical code corresponding to the medical finding…”. These limitations correspond to certain methods of organizing human activity (e.g. This is a method of managing interactions between people. The mere nominal recitation of a generic processing unit and memory does not take the claim out of the methods of organizing human interactions grouping). Thus, the claim recites an abstract idea.
	Dependent claims also recite an abstract ides of certain methods of organizing human activity, such as, claim 6 recites “retrieving from memory, one or more secondary data items from a second expansion table associated with the internal medical code”, claim 10 recites “receive a medical finding identifying medical information related to a patient,...; identify an internal medical code of the first terminology that relates to the medical finding; retrieve from memory two or more alternative data items from an expansion table associated with the internal medical code,…; and in response to selecting one of the two or more alternative data items, selecting a code from the second terminology that identifies the medical finding in the second terminology based at least in part on the selected one of the two or more alternative data items”. These limitations correspond to certain methods of human activity (managing personal behavior or relationships or interactions between people, such as following rules or instructions). Therefore the claims are directed to an abstract idea.
Claims 2, 4, 5, 7, 9, 13, 15 are ultimately dependent from Claims 1, 8, 14 and include all the limitations of Claims 1, 8, 14. Therefore, claims 2, 4, 5, 7, 9, 13, 15 recites the same abstract idea. Claims 2, 4, 5, 7, 9, 13, 15 describes further limitations regarding the basis for determining the animal services. These are all just further describing the abstract idea recited in claims 1, 8, 14, without adding significantly more.  
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a processing unit”, “memory”, “a database”, “a computing device”, “a touch screen device”, “touch screen device configured to enable the caregiver to supply the one or more alternative data items touching the touch screen device”, and “a computer readable medium”, which are hardware and software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement an abstract idea in a particular technological environment (such as, receiving medical data, identifying an internal medical code by a processing unit) and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processing device described in the current specification as: “The computing device 112 includes, in some embodiments, at least one processing device 120, such as a central processing unit (CPU). A variety of processing devices are available from a variety of manufacturers, for example, Intel or Advanced Micro Devices. In this example, the computing device 112 also includes a system memory 122, and a system bus 124 that couples various system components including the system memory 122 to the processing device 120. The system bus 124 is one of any number of types of bus structures including a memory bus, or memory controller; a peripheral bus; and a local bus using any of a variety of bus architectures.” In par. 25. Therefore claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical coding process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Claims also recite “generating a graphical user interface,…displaying the medical finding input by the user,…”, “generating a second graphical user interface,…displaying the standardized external medical code to the caregiver”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing unit to perform receiving data and identifying internal codes steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processing device described in the current specification as a generic computer component and using a generic processor to identify Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.	
Therefore, Claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that the current claims are directed to a practical application. In particular, claim 1 recites “an expansion table, a graphical user interface displaying interactive panels, each interactive panel displaying two or more selectable text strings associated with a displayed medical finding and a standardized external medical code. It further recites “a combination of selectable text strings from each of the plurality of interactive panels defining a map from the medical finding input by the user to the standardized external medical code”. 
Applicant argues that the ICD codes and the list changes constantly, and it’s not practical to know all of the possible combinations of ICD codes or other standardize medical codes and possible expressions for medical findings.
In response, Examiner submits that the steps of “retrieving two or more alternative data items from an expansion table associated with the internal medical code” and “in response to selecting a selectable expansion table, selecting a standardized external medical code corresponding to the medical finding…” are part of the abstract idea of certain methods of organizing human activities. These are the steps that a medical professional perform on a generic computer to obtain results in response to selecting options. The step of “generating a graphical interface, displaying “medical finding input by the user”, “a plurality of interactive panels and their associated expansion tables” are displayed outcomes, which are insignificant extra-solution activities-mere data gathering (see MPEP 2106.05 (g)). 
The newly added feature of “a combination of selectable text strings from each of the plurality of interactive panels defining a map from the medical finding input by the user to the standardized external medical code” only define the outcome data. In order to a claim as a whole integrating the recited judicial exception into a practical application, the additional elements recited in the application should provide an improvement to the technology or to the computer itself. 
For example, limitations that are indicative of integration into a practical application under MPEP § 2106.04(d) include:
1.    Improvements to the functioning of a computer, or to any other technology or technical field — see MPEP§ 2106.05(a);
2.    Applying the judicial exception with, or by use of, a particular machine — see MPEP § 2106.05(b);
3.    Effecting a transformation or reduction of a particular article to a different state or thing — see MPEP § 2106.05(c); and
4.    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception — see MPEP§ 2106.05(e).
Claims recite additional elements that are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment and generally linking the use of the judicial exception to a particular technological environment or field of use is not an indicative of integration into a practical application. 
Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626